Citation Nr: 0914414	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-21 561A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by blurred vision, white spots, dizziness, and 
watering eyes.

2.  Entitlement to an initial rating in excess of 10 percent 
for a craniotomy scar.

3.  Entitlement to an initial rating in excess of 10 percent 
for a scar on the bridge of the nose.

4.  Entitlement to an initial rating in excess of 10 percent 
for a scar along the scalp line.

5.  Entitlement to an initial compensable rating for 
headaches.

6.  Entitlement to an effective date prior to January 31, 
2005 for the award of service connection for a craniotomy 
scar.

7.  Entitlement to an effective date prior to January 31, 
2005 for the award of service connection for a scar on the 
bridge of the nose.

8.  Entitlement to an effective date prior to January 31, 
2005 for the award of service connection for a scar along the 
scalp line.

9.  Entitlement to an effective date prior to January 31, 
2005 for the award of service connection for headaches.

10.  Entitlement to an effective date prior to January 31, 
2005 for the award of service connection for post-traumatic 
seizure disorder.

11.  Entitlement to an effective date prior to December 19, 
2005 for the award of service connection for sixth cranial 
nerve damage.

12.  Entitlement to an effective date prior to December 19, 
2005 for the award of service connection for weakness of the 
right arm and leg.

13.  Entitlement to an effective date prior to December 19, 
2005 for the award of service connection for skull loss with 
loss of sphenoid sinus.

14.  Entitlement to an effective date prior to December 19, 
2005 for the award of service connection for tinnitus.

15.  Entitlement to an effective date prior to December 19, 
2005 for the award of service connection for 
encephalomalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1992.  His service included active service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. §§ 3.2(i), 3.317(d).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2005, September 2005, and September 2006 
decisions by the RO in Columbia, South Carolina.  In November 
2007, the case was transferred to the jurisdiction of the RO 
in Nashville, Tennessee.

The Veteran's original claim for VA compensation was received 
on August 4, 2000.  In a statement received in November 2006, 
the Veteran made it clear that he was not seeking to make his 
awards effective any earlier than that date.  Later, during a 
hearing held at the RO in Nashville in July 2008, he withdrew 
from appeal the issue of his entitlement to an initial 
evaluation in excess of 10 percent for post-traumatic seizure 
disorder.  He also indicated that he was satisfied with the 
10 percent rating currently assigned for loss of sense of 
smell.  In view of the Veteran's statements, it is the 
Board's conclusion that there is no current allegation of 
error of fact or law with respect to three of the issues the 
agency of original jurisdiction (AOJ) has developed for 
appeal; namely, entitlement to an effective date prior to 
August 4, 2000 for the award of service connection for loss 
of sense of smell due to a closed head injury, entitlement to 
an initial evaluation in excess of 10 percent for post-
traumatic seizure disorder, and entitlement to an increased 
rating for loss of sense of smell.  38 C.F.R. § 20.204.  
Consequently, the Board need not consider those issues 
further.

During the July 2008 hearing, the Veteran indicated that he 
was seeking separate, compensable evaluations for "loss of 
skull" and a "sinus problem" as residuals of a head injury 
he sustained in service.  The available evidence shows that 
the AOJ, in September 2006, granted service connection for 
"skull loss with loss of sphenoid sinus" and assigned a 10 
percent evaluation therefor, taking into account the rating 
criteria applicable to skull loss (Diagnostic Code 5296) and 
sphenoid sinusitis (Diagnostic Code 6514).  Although the 
Veteran initiated a timely appeal of other issues adjudicated 
in the AOJ's September 2006 decision, he did not appeal the 
rating assigned for skull loss and sinus problems.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  
Consequently, the Board has no current jurisdiction to 
consider the issue of his entitlement to separation 
evaluations for those disabilities.  38 U.S.C.A. § 7108; 
38 C.F.R. § 20.1103.

The Board notes, however, that additional private medical 
evidence, relevant to the evaluation of the Veteran's sinus 
problem, was received in January 2007.  Because the evidence 
was received prior to the expiration of the period for filing 
an appeal of the RO's September 2006 rating determination, 
the AOJ was required to consider the evidence "as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period," and to readjudicate the 
claim.  38 C.F.R. § 3.156(b).  The evidence presently before 
the Board does not reflect that that has been done.  That 
matter is referred to the AOJ for appropriate action.

The Board's present decision is limited to an adjudication of 
issues 6 through 15, as enumerated above.  For the reasons 
set forth below, issues 1 through 5 are being REMANDED for 
additional development.


FINDINGS OF FACT

1.  The Veteran sustained a head injury in a motor vehicle 
accident during service in March 1992.

2.  The Veteran's original claim for VA compensation benefits 
for residuals of the in-service head injury was received on 
August 4, 2000.

3.  Based on the Veteran's August 2000 application, and the 
evidence then of record, the AOJ in October 2000 granted 
service connection for loss of sense of smell as the only 
residual of the in-service head injury; he was notified of 
the AOJ's determination, and his appellate rights, but he did 
not initiate an appeal within one year.

4.  The evidence actually or constructively of record at the 
time of the October 2000 adjudication did not undebatably 
establish that the Veteran suffered from tinnitus or 
encephalomalacia at that time; or that he continued to suffer 
from headaches, sinus problems, manifestations of sixth 
cranial nerve damage, brain hernia, weakness of the right arm 
and leg, or a seizure disorder following his corrective 
surgeries; or that he then suffered from scars that were 
disfiguring, tender and painful on objective demonstration, 
poorly nourished with repeated ulceration, or otherwise 
causative of limitation of function; or that he had loss of 
skull that involved both the inner and outer tables.

5.  Following the October 2000 adjudication, no further claim 
for service connection for residuals of head injury was 
received until January 31, 2005; in that application, the 
Veteran raised the issue of his entitlement to compensation 
for seizures, headaches, right-sided hemiparesis, status post 
frontal fossa skull base repair with scars, and right sixth 
nerve paralysis.

6.  The AOJ denied compensation for right sixth nerve 
paralysis, right-sided hemiparesis, and status-post frontal 
fossa skull base repair in May and September 2005; the 
Veteran filed a notice of disagreement (NOD) in December 2005 
and continuously prosecuted those claims until the time that 
compensation was established for those disabilities in 
September 2006.

7.  Following the October 2000 adjudication, no communication 
or action indicating an intent to apply for compensation for 
tinnitus or encephalomalacia was received prior to December 
16, 2005.


CONCLUSIONS OF LAW

1.  The AOJ's October 2000 decision is final.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2000).

2.  The AOJ did not commit CUE in October 2000 when it failed 
to grant service connection for residuals of head injury 
other than loss of sense of smell.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2008).

3.  An effective date prior to January 31, 2005, for the 
award of service connection for a craniotomy scar is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5108, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.159, 3.303, 3.400 (2008); 38 C.F.R. § 3.310 (2006).

4.  An effective date prior to January 31, 2005, for the 
award of service connection for a scar on the bridge of the 
nose is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5108, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.159, 3.303, 3.400 (2008); 38 C.F.R. § 3.310 
(2006).

5.  An effective date prior to January 31, 2005, for the 
award of service connection for a scar along the scalp line 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5108, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.159, 3.303, 3.400 (2008); 38 C.F.R. § 3.310 (2006).

6.  An effective date prior to January 31, 2005, for the 
award of service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5108, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.303, 
3.400 (2008); 38 C.F.R. § 3.310 (2006).

7.  An effective date prior to January 31, 2005, for the 
award of service connection for post-traumatic seizure 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5108, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.159, 3.303, 3.400 (2008); 38 C.F.R. § 3.310 
(2006).

8.  The proper effective date to be assigned for the award of 
service connection for sixth cranial nerve damage is January 
31, 2005.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5108, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.159, 3.303, 3.400 (2008); 38 C.F.R. § 3.310 (2006).

9.  The proper effective date to be assigned for the award of 
service connection for weakness of the right arm and leg is 
January 31, 2005.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5108, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.159, 3.303, 3.400 (2008); 38 C.F.R. § 3.310 (2006).

10.  The proper effective date to be assigned for the award 
of service connection for skull loss with loss of sphenoid 
sinus is January 31, 2005.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5108, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.159, 3.303, 3.400 (2008); 38 C.F.R. § 3.310 
(2006).

11.  The proper effective date to be assigned for the award 
of service connection for tinnitus is December 16, 2005.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5108, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.303, 
3.400 (2008); 38 C.F.R. § 3.310 (2006).

12.  The proper effective date to be assigned for the award 
of service connection for encephalomalacia is December 16, 
2005.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5108, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.159, 3.303, 3.400 (2008); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran sustained a head injury in a motor vehicle 
accident during service in March 1992.  His original claim 
for VA compensation for residuals of that injury was received 
on August 4, 2000.  Based on that application, and the 
evidence then of record, the AOJ in October 2000 granted 
service connection for loss of sense of smell as the only 
residual.  The Veteran was notified of the AOJ's 
determination, and his appellate rights, but he did not 
initiate an appeal within one year.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).  As a 
result, the AOJ's decision became final.  38 U.S.C.A. § 7108 
(West 1991); 38 C.F.R. § 20.1103 (2000).

Beginning in January 2005, the Veteran filed additional 
claims for benefits, contending that he had additional 
residuals of head injury (i.e., other than loss of sense of 
smell) that should be compensated.  By way of decisions 
entered in September 2005 and September 2006, the AOJ, among 
other things, granted service connection for a craniotomy 
scar, a scar on the bridge of the nose, a scar along the 
scalp line, headaches, and post-traumatic seizure disorder, 
all effective from January 31, 2005, and for tinnitus, 
encephalomalacia, sixth cranial nerve damage, weakness of the 
right arm and leg, and skull loss with loss of sphenoid 
sinus, effective from December 19, 2005.

On the present appeal, the Veteran seeks to establish an 
effective date as early as August 4, 2000 for the awards of 
service connection for a craniotomy scar, a scar on the 
bridge of the nose, a scar along the scalp line, headaches, 
post-traumatic seizure disorder, tinnitus, encephalomalacia, 
sixth cranial nerve damage, weakness of the right arm and 
leg, and skull loss with loss of sphenoid sinus.  He 
maintains, in essence, that all of these conditions were 
present when he filed his original claim for benefits in 
August 2000, and that the AOJ committed clear and 
unmistakable error (CUE) in October 2000 when it failed to 
establish those conditions as service connected.



I.  Preliminary Matters

A.  Additional Evidence

The AOJ last furnished the Veteran a supplemental statement 
of the case (SSOC) relative to the issues here on appeal in 
June 2008.  Thereafter, additional medical evidence was added 
to the claims file; specifically, two reports from a private 
physician, Dr. Raja B. Kahn, dated in March and July 2008.  
The Board has reviewed this evidence and finds that it does 
not contain any meaningful information that bears on the 
Veteran's earlier effective date claims.  Accordingly, there 
is no need to return the case to the RO for preparation of 
another SSOC with respect to those particular issues.  See 
38 C.F.R. § 19.37(a) (2008).

B.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is inapplicable to claims of 
CUE.  See e.g., Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  Thus, there is no need to address the 
requirements of the VCAA as they apply to the Veteran's CUE 
theories.  The discussion of the VCAA that follows is limited 
to the principles that apply to the assignment of an 
effective date in the context of a direct appeal from an 
award of service connection.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the issues that are 
currently being adjudicated.  By way of VCAA notice letters 
sent to the Veteran in March 2005, January 2006, March 2006, 
May 2006, and April 2008, the AOJ informed the Veteran of the 
information and evidence required to substantiate his claims.  
He was notified of his and VA's respective duties for 
obtaining the information and evidence, and was also informed 
of the manner in which disability ratings and effective dates 
are assigned.  Although the totality of the required notice 
was not provided until after some of his claims were 
initially adjudicated, those claims were subsequently re-
adjudicated in a June 2008 SSOC, thereby correcting any 
defect in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the issues that are 
currently being adjudicated.  The outcome of these issues 
turns, not on a medical determination, but rather on a 
determination as to the date(s) that claims for service 
connection were filed, and whether a prior adverse decision 
contained CUE.  There is no need for a medical examination 
and/or opinion.  The Veteran's applications for benefits are 
of record, as are all of the pertinent procedural documents.  
There is no suggestion on the current record that additional 
evidence, relevant to these issues, exists and can be 
procured.  No further development action is required.

II.  The Merits of the Veteran's Effective Date Claims

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  Service 
connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2008); 
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system becomes 
manifest to a degree of 10 percent or more during the one-
year period following a veteran's separation from active 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2008).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2008).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits . . . ."  38 C.F.R. § 3.155(a) (2008).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  Id.

If a veteran files an application for service connection with 
VA, and all or part of the claim is disallowed, he has the 
right to appeal the disallowance to the Board.  See, e.g., 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2008).  If he does not initiate an appeal 
within one year, however, the decision becomes final.  See 
38 C.F.R. §§ 20.302(a), 20.1103 (2008).  Thereafter, any 
award based on a subsequently filed application for the same 
disability can ordinarily be effective no earlier than the 
date of the new application.  See 38 U.S.C.A. §§ 5108, 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2), (r) (2008).

An exception to this rule applies if it established that the 
AOJ committed CUE in the prior final disallowance.  See 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).  
CUE is a very specific and rare kind of error, however.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the 
correct facts, actually or constructively of record at the 
time of the prior adjudication, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313 (1992); Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).  Mere disagreement as to how the facts 
were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  Neither is VA's breach of the duty to 
assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 
2002).

A.  CUE in the October 2000 Adjudication

In the present case, the Board finds that Veteran's claim of 
CUE in the AOJ's October 2000 decision must fail.  The 
evidence of record at the time of the October 2000 
adjudication included the Veteran's service treatment records 
showing that he sustained a head injury with fracture during 
service in 1992; that he later (beginning in April 2000) 
complained of symptoms including right hemiparesis, headache, 
and rhinorrhea (leaking of cerebrospinal fluid); and that he 
was found to have bony defects in the region of the ethmoids 
and orbits.  The available evidence also showed that he 
underwent surgery (craniotomies) in April and June 2000.  By 
August 2000 (the month that he filed his original claim for 
service connection), he was described as "doing quite 
well," with the exception of anosmia (loss of sense of 
smell).  It was noted that his wounds were healing nicely, 
that cranial nerves II-XII were grossly intact, and that 
motor strength and sensation in the extremities were also 
grossly intact.

The available records reflected no further complaints or 
findings pertaining to leakage of cerebrospinal fluid.  His 
private physician released him to "full activity," and the 
report of a VA examination, dated in September 2000, 
indicated that the only then-current residual of the head 
injury was anosmia.  The evidence did not undebatably 
establish that he suffered from tinnitus or encephalomalacia 
at that time; that he continued to suffer from headaches, 
sinus problems, manifestations of sixth cranial nerve damage, 
brain hernia, weakness of the right arm and leg, or a seizure 
disorder following his corrective surgeries; that he then 
suffered from scars that were disfiguring, tender and painful 
on objective demonstration, poorly nourished with repeated 
ulceration, or otherwise causative of limitation of function; 
or that he had loss of skull that involved both the inner and 
outer tables.  See 38 C.F.R. §§ 4.71a (Diagnostic Code 
5296), 4.118 (Diagnostic Codes 7800, 7803, 7804, 7805) 
(2000); Chelte v. Brown, 10 Vet. App. 268 (1997) (indicating 
that, in order to satisfy the requirement of a current 
disability, the evidence must establish the presence of 
compensable complications).

The Board recognizes that the VA examiner who evaluated the 
Veteran in September 2000 did not review the Veteran's claims 
file.  The Board also recognizes that the claims file now 
contains additional private medical evidence, dated proximate 
to that time (in October and November 2000), which suggests 
that he may have then been suffering from residuals other 
than anosmia, including possible minor focal encephalomalacia 
and some objective weakness of the right lower extremity.  
However, it is well established that a claim of CUE cannot be 
premised on VA's failure to fulfill the duty to assist.  See 
Cook, supra.  Neither can such claims be premised on evidence 
that was neither actually or constructively of record at the 
time of the challenged adjudication. 

The question in this case is not whether, with the benefit of 
hindsight and later received evidence, service connection 
should have been granted for additional residuals of head 
injury at the time of the October 2000 adjudication.  Rather, 
the question at this stage is whether, given the law extant 
at the time, and the evidence then of record, it is 
absolutely clear that a different result should have ensued.  
Here, for the reasons stated, the Board must answer that 
question in the negative.  The Veteran's claims of CUE must 
be denied.

B.  Entitlement to an Effective Date Prior to January 31, 
2005 for
the Award(s) of Service Connection for a Craniotomy Scar, a 
Scar on the 
Bridge of the Nose, a Scar Along the Scalp Line, Headaches,
and Post-Traumatic Seizure Disorder

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an effective date prior to 
January 31, 2005 for the award(s) of service connection for a 
craniotomy scar, a scar on the bridge of the nose, a scar 
along the scalp line, headaches, and post-traumatic seizure 
disorder under ordinary effective date rules.  The record on 
appeal clearly shows that, following the final, unappealed 
decision in October 2000, no further claim for compensation, 
whether formal or informal, was received until January 31, 
2005, when the Veteran indicated that he was seeking 
compensation for, among other things, scars, seizures, and 
headaches.  Under applicable law, outlined above, and in the 
absence of a finding of CUE in the October 2000 adjudication, 
the effective date of the subsequent award(s) of service 
connection can be no earlier than the date the new 
application.  The claim for an effective date prior to 
January 31, 2005 for the award(s) of service connection for a 
craniotomy scar, a scar on the bridge of the nose, a scar 
along the scalp line, headaches, and post-traumatic seizure 
disorder must therefore be denied.

C.  Entitlement to an Effective Date Prior to December 19, 
2005 for
the Award(s) of Service Connection for Sixth Cranial Nerve 
Damage, Weakness
of the Right Arm and Leg, and Skull Loss with Loss of 
Sphenoid Sinus

With respect to the award(s) of service connection for sixth 
cranial nerve damage, weakness of the right arm and leg, and 
skull loss with loss of sphenoid sinus, the Board finds that 
the evidence supports the assignment an earlier effective 
date for those disabilities, back to January 31, 2005.  When 
the Veteran filed his claim on that date, he specifically 
indicated that he was seeking compensation for right sixth 
nerve paralysis, right-sided hemiparesis, and status-post 
frontal fossa skull base repair.  The record shows that the 
AOJ denied compensation for those conditions by decisions 
entered in May and September 2005, and that the Veteran, by 
virtue of an NOD filed in December 2005, continuously 
prosecuted those claims until the time that entitlement to 
compensation for those disabilities was established in 
September 2006.

The preponderance of the evidence is against the assignment 
of earlier date, however.  As noted above, following the 
final, unappealed decision in October 2000, no formal or 
informal claim for compensation was received until January 
31, 2005. Under applicable law, outlined above, and in the 
absence of a finding of CUE in the October 2000 adjudication, 
the effective date of the subsequent award(s) of service 
connection can be no earlier than the date of the receipt of 
the new application.

D.  Entitlement to an Effective Date Prior to December 19, 
2005 for
the Award(s) of Service Connection for Tinnitus and 
Encephalomalacia

With respect to the award(s) of service connection for 
tinnitus and encephalomalacia, the Board finds that the 
evidence supports the assignment an earlier effective date 
for those disabilities, back to December 16, 2005.  A second 
date stamp affixed to some (but not all) of the documents the 
AOJ accepted as the Veteran's claim on those issues shows 
that the documents were first received by VA on December 16, 
rather than December 19, 2005.  To that extent, the claim for 
an earlier effective date is granted.

The Board finds, however, that the preponderance of the 
evidence is against the assignment of an earlier date.  
Simply put, following the final, unappealed decision in 
October 2000, no "communication or action, indicating an 
intent to apply for" compensation for tinnitus or 
encephalomalacia was received prior to December 16, 2005.  
Under applicable law, outlined above, and in the absence of a 
finding of CUE in the October 2000 adjudication, the 
effective date of the subsequent award(s) of service 
connection can be no earlier than the date of the receipt of 
the new application.  The claim for an earlier date must be 
denied.


ORDER

An effective date prior to January 31, 2005 for the award of 
service connection for a craniotomy scar is denied.

An effective date prior to January 31, 2005 for the award of 
service connection for a scar on the bridge of the nose is 
denied.

An effective date prior to January 31, 2005 for the award of 
service connection for a scar along the scalp line is denied.

An effective date prior to January 31, 2005 for the award of 
service connection for headaches is denied.

An effective date prior to January 31, 2005 for the award of 
service connection for post-traumatic seizure disorder is 
denied.

An effective date of January 31, 2005 is granted for the 
award of service connection for sixth cranial nerve damage, 
subject to the law and regulations governing the award of 
monetary benefits.

An effective date of January 31, 2005 is granted for the 
award of service connection for weakness of the right arm and 
leg, subject to the law and regulations governing the award 
of monetary benefits.

An effective date of January 31, 2005 is granted for the 
award of service connection for skull loss with loss of 
sphenoid sinus, subject to the law and regulations governing 
the award of monetary benefits.

An effective date of December 16, 2005 is granted for the 
award of service connection for tinnitus, subject to the law 
and regulations governing the award of monetary benefits.

An effective date of December 16, 2005 is granted for the 
award of service connection for encephalomalacia, subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

The Veteran seeks to establish service connection for 
disability manifested by blurred vision, white spots, 
dizziness, and watering eyes.  It is not entirely clear 
whether his complaints can be attributed to a known clinical 
diagnosis.  On a VA optometry consult in April 2006, he was 
given a clinical assessment of "dry eyes/meib stasis ou."  
On a subsequent examination in June 2006, conducted for 
purposes of VA compensation, however, it was concluded that 
he exhibited "no ocular pathology," including dry eye 
disease or lacrimal gland dysfunction.  It does not appear 
from the available reports that either examiner reviewed the 
Veteran's claims file, and neither of those reports, nor any 
of the other evidence of record, contains a substantive 
opinion with respect to the likely origin of his dizziness.  
Given the facts that the Veteran complained of white spots, 
dizziness, and watering eyes in service, and that he served 
in the Southwest Asia theater of operations during the 
Persian Gulf War, additional development is required, to 
include consideration of whether service connection for any 
of his complaints is warranted on the basis of undiagnosed 
illness.  See 38 C.F.R. §§ 3.159(c)(4), 3.317 (2008).

The claims file contains inconsistent descriptions of the 
Veteran's service-connected scars, in terms of tenderness, 
depression, underlying tissue loss, and disfigurement.  
Compare VA examination reports dated in July 2005 and May 
2007.  No clear photographs of his craniotomy scar are 
present in the claims file, and no photographs at all were 
taken in connection with his most recent (May 2007) VA 
"scars" examination.  Because the record does not contain 
all of the information necessary for proper evaluation, a new 
examination is necessary.

As noted previously, the AOJ last furnished the Veteran an 
SSOC relative to the issues here on appeal in June 2008.  See 
discussion, Part I.A, supra.  Thereafter, additional medical 
evidence from a private physician, Dr. Raja B. Kahn, dated in 
March and July 2008, was added to the claims file.  The 
evidence from Dr. Kahn is "pertinent" to the Veteran's 
claim for an initial compensable rating for headaches, 
inasmuch as it contains reference to their frequency.  
Neither the Veteran nor his representative has waived initial 
consideration of that evidence by the AOJ, and none of the 
evidence currently available contains a clear description of 
the frequency with which the Veteran experiences prostrating 
attacks of migraine.  A remand is required for additional 
development and readjudication.  See 38 C.F.R. 
§§ 19.9, 19.37(a) (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or additional 
evidence pertinent to the issues remaining on 
appeal.  If the Veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for appropriate examinations for 
purposes of assessing the likely etiology of 
his complaints of blurred vision, white 
spots, dizziness, and watering eyes.  The 
claims file must be made available to, and 
reviewed by, each examiner called upon to 
examine the Veteran.  The examiner(s) should 
determine if there are any objective medical 
indications that the Veteran is suffering 
from blurred vision, white spots, dizziness, 
and/or watering eyes.  The examiner(s) should 
provide details about the onset, frequency, 
duration, and severity of the Veteran's 
complaints, and should discuss what 
precipitates and relieves them.  It should 
then be determined, based on a review of 
symptoms, physical findings, and laboratory 
tests, if these problems are attributable to 
any known diagnostic entity or entities.  All 
necessary testing should be performed.  
Examinations by appropriate specialists 
should be conducted with regard to any of the 
foregoing symptoms, or abnormal findings 
pertaining thereto, that cannot be attributed 
to a known clinical diagnosis.  The 
examiner(s) should consider that symptom-
based "diagnoses" are not considered known 
diagnostic entities for compensation 
purposes.  The examiner(s) should also 
consider that the Veteran has previously been 
found to suffer from, among other things, 
"dry eyes/meib stasis ou."  The final 
report of the examination(s) should set forth 
a list of diagnosed conditions pertaining to 
the Veteran's complaints of blurred vision, 
white spots, dizziness, and watering eyes; an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that any of those diagnosed 
conditions can be attributed to service, 
including the head injury the Veteran 
sustained in service; and a separate list of 
any symptoms, abnormal physical findings, and 
abnormal laboratory test results relating to 
those complaints that cannot be attributed to 
a known clinical diagnosis.  A complete 
rationale for all opinions should be 
provided.

3.  Also arrange to have the Veteran 
scheduled for an examination of his service-
connected scars.  After reviewing the claims 
file, examining the Veteran, and conducting 
any testing deemed necessary, the examiner 
should photograph and carefully measure (in 
terms of both length and width) the Veteran's 
craniotomy scar, the scar on the bridge of 
his nose, and the scar along his scalp line.  
The examiner should indicate, with respect to 
each scar, whether it is deep (i.e., 
associated with underlying soft tissue 
damage) or superficial (i.e., not associated 
with underlying soft tissue damage); whether 
it is unstable (i.e., whether there is 
frequent loss of covering of skin over the 
scar); whether it is painful on examination; 
whether it is elevated or depressed on 
palpation; whether it is adherent to 
underlying tissue; and whether it is 
causative of limitation of function.  The 
examiner should also photograph the Veteran's 
head, face, and neck as a whole.  The 
examiner should indicate whether, as a result 
of service-connected disability, the skin 
overlying the head, face, and neck is hypo- 
or hyper-pigmented in an area exceeding six 
square inches; whether the skin texture is 
abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches; 
whether there is visible or palpable tissue 
loss and, if so, whether underlying soft 
tissue is missing in an area exceeding six 
square inches; whether skin is indurated and 
inflexible in an area exceeding six square 
inches; and whether there is either gross 
distortion or asymmetry of the nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips.  In order to 
ensure that the current description of scars 
is as complete as possible, the examiner 
should cross-reference the findings contained 
in reports of prior VA scar examinations 
conducted in July 2005 and May 2007.  A 
complete rationale for all opinions should be 
provided.

4.  Arrange, in addition, to have the Veteran 
scheduled for a headaches examination.  After 
reviewing the claims file, examining the 
Veteran, and conducting any testing deemed 
necessary, the examiner should indicate 
whether the Veteran has prostrating attacks 
of headache and, if so, when they began; how 
often they occur; whether they are brief or 
prolonged; and whether they are productive of 
slight, moderate, or severe economic 
inadaptability.  A complete rationale for all 
opinions should be provided.

5.  Thereafter, take adjudicatory action on 
the issues remaining on appeal (issues 
1 through 5 on the title page).  In so doing, 
consider, among other things, whether the 
Veteran is entitled to service connection for 
disability manifested by blurred vision, 
white spots, dizziness, and/or watering eyes, 
either on a direct or secondary basis or as 
due to undiagnosed illness.  Also consider 
whether he is entitled to an evaluation for 
overall disfigurement of the head, face, and 
neck, separate and apart from any ratings for 
tender or painful scars.  See, e.g., Esteban 
v. Brown, 6 Vet. App. 259 (1994).  If any 
benefit sought remains denied, furnish an 
SSOC to the Veteran and his representative.  
The SSOC should contain, among other things, 
a discussion of the evidence received since 
the last SSOC was issued in June 2008, and 
citation to, and summary of, the current 
versions of 38 C.F.R. § 3.159, 3.317, 4.118 
(Diagnostic Codes 7803, 7804, and 7805), and 
4.124a (Diagnostic Code 8100), and the former 
and current versions of 38 C.F.R. § 3.310.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded issues must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


